Title: To Thomas Jefferson from James Monroe, 27 June 1795
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Paris June 27. 1795.

Of the above hasty view I have sent a copy to one or two other friends. Since it was written the committee have reported a plan of government as suggested of 2. branches, the one to be called a council of 500. consisting of so many members, the other of 250. called the council of antients. The age of the 1st. to be 30. and of the 2d. 40. They are to be chosen each for 2. years but to be supplied annually by halves. The Executive to be composed of 5. members to be elected for 5. years, but  so arranged that only one withdraws annually. Each member is to have a salary of about £5000 sterg. per annum, the object whereof to receive and entertain foreign ministers &c. The Council of antients cannot originate a bill. If possible I will procure and send you a copy of the plan.
The British have recommenc’d the seizure of our vessels as formerly under the order of the 6th. of Novr. 1793. near 40. being carried in under by our last and which were the first accounts. This has produc’d an extreme ferment here, and it will be difficult under the irritation existing in consequence of Jay’s treaty, to prevent a revival of the same practice on the part of France, and if we do nothing when it is known in America but abuse the English and drink toasts to the success of the French revolution, I do not know what step they will take in regard to us. My situation since the report of Mr. Jay’s treaty has been painful beyond any thing ever experienc’d before, and for reasons you can readily conceive. I have however done every thing in my power to keep things where they should be, but how long this will be practicable under existing circumstances I know not. Denmark and Sweden will I think be active.
I have just received a letter from Mr. Derieux with one for his aunt. If possible I will now answer it; but in case I cannot, I beg you to tell him that I waited on her last fall with Mrs. Monroe, having previously written her repeatedly in his behalf, and after a long and earnest solicitation in his favor and returned without obtaining any thing for him. She had promised some thing before I went, and the dinner she gave us, was to pave the way for retracting and which she did. The old lady has about her (as I suspect) some persons who are poor, and who prefer their own welfare to his. By the law of France the property cannot be devised from her relatives, but tis probable these people will help to consume the annual profits; which latter however she says in consequence of the depreciation are nothing.
We wish most sincerely to get back and shall certainly do it, as soon as a decent respect for appearances will permit, especially if the present system of policy continues. I wish much to hear from you having written you several times but received not a line since my appointment here. Is there any thing in this quarter you wish to command of books or any other article; or can I serve you in any respect whatever? You will of course command me if I can be serviceable.
I have requested Mr. Madison to shew you some letters of mine to him. I wish to know much in what state my farms are. We are well: our child speaks French well and her and Mrs. M. desire to be affectionately rememberd to yourself and daughters, to whom as well as to Mr. R. and  Mr. C. as likewise to my brother and neighbours be so kind as remember me. With great respect & esteem I am Dear [Sir] yr. Affectionate friend

Jas. Monroe

